IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 28A17

                             Filed 3 November 2017

STATE OF NORTH CAROLINA

             v.
JENNIFER MARIE WILSON



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, ___ N.C. App. ___, 794 S.E.2d 921 (2016),

finding no error after appeal from a judgment entered on 2 December 2015 by Judge

Benjamin G. Alford in Superior Court, Lenoir County. Heard in the Supreme Court

on 11 October 2017.


      Joshua H. Stein, Attorney General, by Brenda Menard, Special Deputy Attorney
      General, for the State.

      Russell J. Hollers, III and Adam Elkins for defendant-appellant.


      PER CURIAM.


      AFFIRMED.